Exhibit 10.18

 

FORM OF

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
October 23, 2007 and is between Willow Financial Bank (the “Bank”), a federally
chartered savings bank and wholly owned subsidiary of Willow Financial Bancorp,
Inc. (the “Corporation”), BeneServ, Inc., a Pennsylvania corporation and wholly
owned subsidiary of the Bank (“BeneServ”), and                       (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is currently employed as
                                                                   of BeneServ
pursuant to an employment agreement between BeneServ, the Bank and the Executive
entered into as of March 30, 2007 (the “Prior Agreement”);

 

WHEREAS, BeneServ and the Bank desire to amend and restate the Prior Agreement
in order to make changes to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as well as certain other changes; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and BeneServ (together the “Employers”) and in consideration of the Executive’s
agreeing to remain in the employ of the Employers, the parties desire to specify
the severance benefits which shall be due the Executive by the Employers in the
event that his employment with the Employers is terminated under specified
circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.             Definitions. The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)           Average Annual Compensation. The Executive’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
amount of Base Salary and commissions paid to the Executive by the Employers or
any subsidiary thereof during the most recent calendar year proceeding the year
in which the Date of Termination occurs (or such shorter period as the Executive
was employed).

 

(b)           Base Salary. “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any

 

--------------------------------------------------------------------------------


 

law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

 

(d)           Change in Control. “Change in Control” shall mean a change in the
ownership of BeneServ, a change in the effective control of BeneServ or a change
in the ownership of a substantial portion of the assets of BeneServ, in each
case as provided under Section 409A of the Code and the regulations thereunder.

 

(e)           Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(f)            Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.

 

(g)           Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.

 

(h)           Effective Date. The Effective Date of this Agreement shall mean
the date first above written.

 

(i)            Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:

 

(i)            any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, as prescribed in Section 2, or (C) a
material diminution in the authority, duties or responsibilities of the officer
to whom the Executive is required to report, or

 

(ii)           any material change in the geographic location at which the
Executive must perform his services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the

 

2

--------------------------------------------------------------------------------


 

Employers do not remedy the condition within such thirty (30) day cure period,
then the Executive may deliver a Notice of Termination for Good Reason at any
time within sixty (60) days following the expiration of such cure period.

 

(j)            IRS. IRS shall mean the Internal Revenue Service.

 

(k)           Notice of Termination. Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
fifteen (15) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of the Executive’s
employment for Cause, which shall be effective immediately, and except as set
forth in Section 19(a) hereof; and (iv) is given in the manner specified in
Section 11 hereof.

 

(l)            Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.

 

2.             Term of Employment.

 

(a)           The Employers hereby employ the Executive as
                                                           of BeneServ, and the
Executive hereby accepts said employment and agrees to render such services to
the Employers on the terms and conditions set forth in this Agreement. Unless
extended as provided in this Section 2, the initial term of this Agreement shall
expire on June 30, 2008. Prior to July 1, 2008 and each July 1 thereafter, the
Boards of Directors of the Employers shall consider and review (after taking
into account all relevant factors, including the Executive’s performance
hereunder) a one-year extension of the term of this Agreement, and the term
shall continue to extend each July 1 if the Boards of Directors approve  such
extension unless the Executive gives written notice to the Employers of the
Executive’s election not to extend the term, with such written notice to be
given not less than thirty (30) days prior to any such July 1. If the Boards of
Directors of the Employers elect not to extend the term, they shall give written
notice of such decision to the Executive not less than thirty (30) days prior to
any such July 1. If any party gives timely notice that the term will not be
extended as of any July 1, then this Agreement shall terminate at the conclusion
of its remaining term. References herein to the term of this Agreement shall
refer both to the initial term and successive terms.

 

(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employers as may be consistent with his titles
and from time to time assigned to him by the Boards of Directors of the
Employers. During the term of this Agreement, the Executive shall devote his
best efforts and his full time effort to the affairs and business of the
Employers.

 

3

--------------------------------------------------------------------------------


 

3.             Compensation and Benefits.

 

(a)           Base Salary. The Employers shall compensate and pay the Executive
for his services during the term of this Agreement at a minimum base salary of
$           per year (“Base Salary”), paid in bi-weekly installments, which may
be increased from time to time in such amounts as may be determined by the
Boards of Directors of the Employers and may not be decreased without the
Executive’s express written consent.

 

(b)           Commissions. The Employers shall pay the Executive commissions
determined in accordance with the policies of BeneServ.

 

(c)           Benefit Plans. During the term of this Agreement, the Executive
shall be entitled to participate in and receive the benefits of any pension or
other retirement benefit plan, profit sharing, stock option, or other plans,
benefits and privileges given to employees and executives of the Employers, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Boards of Directors of the Employers, provided that the Executive shall not
be entitled to participate in any supplemental retirement plan, restricted stock
plan or employee stock ownership plan. The Employers shall not make any changes
in such plans, benefits or privileges which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employers and does not
result in a disproportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employers. Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.

 

(d)           Vacation. During the term of this Agreement, the Executive shall
be entitled to paid annual vacation in accordance with the policies as
established from time to time by the Board of Directors of BeneServ. The
Executive shall not be entitled to receive any additional compensation from the
Employers for failure to take a vacation, nor shall the Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Boards of Directors of the Employers.

 

(e)           Proration. The Executive’s compensation, benefit and expenses
shall be paid by the Employers in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

 

4.             Expenses. The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
subject to such reasonable documentation and other limitations as may be
established by the Boards of Directors of the Employers. If such expenses are
paid in the first instance by the Executive, the Employers shall reimburse the
Executive therefor. Such reimbursement shall be paid promptly by the Employers
and in any event no later than March 15 of the year immediately following the
year in which such expenses were incurred.

 

4

--------------------------------------------------------------------------------


 

5.             Termination.

 

(a)           General. The Employers shall have the right, at any time upon
prior Notice of Termination, to terminate the Executive’s employment hereunder
for any reason, including without limitation termination for Cause, Disability
or Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

 

(b)           For Cause. In the event that the Executive’s employment is
terminated by the Employers for Cause, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination.

 

(c)           Voluntary Termination by the Executive. In the event the Executive
terminates his employment hereunder other than for death, Disability, Retirement
or Good Reason, then the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.

 

(d)           Death. In the event the Executive’s employment hereunder is
terminated due to death, neither the Executive nor his estate or named
beneficiaries shall have any right pursuant to this Agreement to compensation or
other benefits for any period after the Date of Termination.

 

(e)           Disability. In the event the Executive’s employment hereunder is
terminated due to Disability, the Executive shall be entitled to receive any
disability benefits provided under any disability plan maintained by the
Employers. Other than as set forth above, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

 

(f)            Retirement. In the event the Executive’s employment hereunder is
terminated due to Retirement, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the Date of
Termination.

 

(g)           Involuntary Termination. In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employers shall pay to the Executive, within
thirty (30) days following the Date of Termination, a lump sum cash severance
amount equal to one times the Executive’s Average Annual Compensation; provided,
however, that this Section 5(g) shall not be applicable if the termination of
employment occurs concurrently with or within twelve (12) months following a
Change in Control.

 

(h)           Change in Control Termination. In the event that (i) the
Executive’s employment is terminated concurrently with or within twelve (12)
months following a Change in Control for other than Cause, Disability,
Retirement or the Executive’s death or (ii) the Executive elects to terminate
his employment for Good Reason, then the Employers shall, subject to the
provisions of Section 6 hereof, if applicable,

 

5

--------------------------------------------------------------------------------


 

(A)          pay to the Executive, within thirty (30) days following the Date of
Termination, a lump sum cash severance amount equal to one (1) times the
Executive’s Average Annual Compensation;

 

(B)           maintain and provide for a period ending at the earlier of (i) one
year subsequent to the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, and disability insurance offered by the Employers
in which the Executive was participating immediately prior to the Date of
Termination, provided that any insurance premiums payable by the Employers or
any successors pursuant to this Section 2(c)(B) shall be payable at such times
and in such amounts as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year; and provided further that
if the Executive’s participation in any group insurance plan is barred, the
Employers shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and

 

(C)           pay to the Executive, in a lump sum within thirty (30) days
following the Date of Termination, a cash amount equal to the projected cost to
the Employers of providing benefits to the Executive for a period of twelve (12)
months pursuant to any other employee benefit plans, programs or arrangements
offered by the Employers in which the Executive was entitled to participate
immediately prior to the Date of Termination (excluding (y) stock option plans,
restricted stock plans, employee stock ownership plans or retirement plans of
the Employers and (z) bonuses and other items of cash compensation), with the
projected cost to the Employers to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Employer-owned automobiles.

 

6.             Limitation of Benefits under Certain Circumstances. If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers and their affiliates, would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Employers pursuant to Section 5 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code. If the payments and benefits under Section 5 are required to
be reduced, the cash severance shall be reduced first, followed by a reduction
in the fringe benefits. The determination of any reduction in the payments and
benefits to be made pursuant to

 

6

--------------------------------------------------------------------------------


 

Section 5 shall be based upon the opinion of independent counsel selected by the
Employers and paid by the Employers. Such counsel shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained in this Section 6 shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 6, or a reduction in the payments and benefits specified in
Section 5 below zero.

 

7.             Mitigation; Exclusivity of Benefits.

 

(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(h)(B)(ii) hereof.

 

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

 

8.             Withholding. All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

9.             Competitive Activities.

 

(a)           The Executive agrees and acknowledges that by virtue of his
employment hereunder, he will maintain an intimate knowledge of the activities
and affairs of the Employers, including trade secrets, plans, business plans,
strategies, projections, market studies, customer information, employee records
and other internal proprietary and confidential information and matters
(collectively “Confidential Information”). As a result, and also because of the
special, unique and extraordinary services that the Executive is capable of
performing for the Employers or one of its competitors, the Executive recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

 

(b)           Except for the purpose of carrying out his duties hereunder, the
Executive will not remove or retain, or make copies or reproductions of, any
figures, documents, records, discs, computer records, calculations, letters,
papers, or recorded or documented information of any type or description
relating to the business of the Employers. The Executive agrees that he will not
divulge to others any information (whether or not documented or recorded) or
data acquired by him while in the Employers’ employ relating to methods,
processes or other trade secrets or other Confidential Information.

 

7

--------------------------------------------------------------------------------


 

(c)           The Executive agrees that the Employers are, and shall be, the
sole and exclusive owner of all improvements, ideas and suggestions, whether or
not subject to patent or trademark protection, and all copyrightable materials
which are conceived by the Executive during his employment, which relate to the
business of the Employers, which are confidential, or which are not readily
ascertainable from persons or other sources outside the Employers.

 

(d)           Until the one-year anniversary of the date the Executive’s
employment is terminated, the Executive shall not, directly or indirectly,
solicit, induce, encourage or attempt to influence (or cause others to do so)
any client, customer or employee of the Employers to cease to do business with,
or to terminate any employee’s employment with, the Employers, or to transact
business with any other entity.

 

(e)           Until the one-year anniversary of the date the Executive’s
employment is terminated, the Executive agrees that, except with the express
written consent of the Employers, he will not, directly or indirectly, engage or
participate in, become a director, officer, employee, shareholder, principal,
agent, consultant or independent contractor of, or render advisory or other
services for, or in connection with, or become interested in, or make any
financial investment in any firm, corporation, business entity or business
enterprise competitive with or to any business of the Employers which has an
office in any of the states of Delaware, New Jersey or Pennsylvania; provided,
however, that the Executive shall not thereby be precluded or prohibited from
owning passive investments, including investments in the securities of other
financial institutions, so long as such ownership does not require him to devote
substantial time to management or control of the business or activities in which
he has invested. Notwithstanding anything to the contrary contained in this
Agreement, during the term of this Agreement, the Executive shall have no
employment contract or other written or oral agreement concerning employment as
an officer of an insurance agency, a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Employers or the Corporation.

 

(f)            The Employers shall be entitled to immediate injunctive or other
equitable relief to restrain the Executive from failing to comply with any
obligation under this Section 9 or from rendering his services to persons or
entities than the Employers, in addition to any other remedies to which the
Employers may be entitled under law. The right to such injunctive or other
equitable relief shall survive the termination of the Executive’s employment or
the termination of this Agreement.

 

(g)           The Executive acknowledges that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate interests of
the Employers and that any violation thereof would result in irreparable
injuries to the Employers. The Executive acknowledges that, if the Executive
violates any of these restrictions, the Employers are entitled to obtain from
any court of competent jurisdiction, preliminary and permanent injunctive relief
as well as damages, and an equitable accounting of any earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which the Employers may be
entitled. The Executive further acknowledges that the provisions of this Section
9 shall remain in full force and effect beyond the termination of the
Executive’s employment for any reason, including but not limited to termination
in connection with or following a Change in Control.

 

8

--------------------------------------------------------------------------------


 

10.          Assignability. The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their assets, if in any such case said corporation, bank or other entity shall
by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.

 

11.          Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by first-class certified
or registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employers:

 

Secretary

 

 

Willow Financial Bank

 

 

170 S. Warner Road, Suite 300

 

 

Wayne, Pennsylvania 19087

 

 

 

To the Executive:

 

 

 

 

 

At the address last appearing on

 

 

the personnel records of the Employers

 

12.          Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

 

13.          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

 

14.          Nature of Obligations. Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.

 

15.          Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

9

--------------------------------------------------------------------------------


 

16.          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

17.          Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.

 

18.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.          Regulatory Actions. The following provisions shall be applicable to
the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to All Savings Associations, 12 C.F.R.
§563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.

 

(a)           The Bank’s Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than termination for Cause, shall not prejudice the Executive’s right to
compensation or other benefits under this Agreement.

 

(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employers’ affairs by a
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and 1818(g)(1)), the Employers’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employers may, in their discretion:  (i) pay the Executive all or
part of the compensation withheld while their obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of their
obligations which were suspended.

 

(c)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Employers’ affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§1818(e)(4) and (g)(1)), all obligations of the Employers under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.

 

(e)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the

 

10

--------------------------------------------------------------------------------


 

continued operation of the Employers is necessary:  (i) by the Director of the
Office of Thrift Supervision (“OTS”), or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.

 

20.          Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. In the event of the
Executive’s termination of employment with the Bank for Cause, all employment
relationships and managerial duties with the Bank and BeneServ shall immediately
cease.

 

21.          Payment of Costs and Legal Fees and Reinstatement of Benefits. In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.

 

22.          Entire Agreement. This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein. All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein, including the Prior Agreement, are
hereby superseded and shall have no force or effect.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

 

 

 

 

 

By:

 

 

Joseph T. Crowley

 

Donna M. Coughey

 

Secretary

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

BENESERV, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Russ Carlson, President

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------